Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 1 of 15        PageID #: 1488




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

OVERSEAS HARDWOODS         )
COMPANY, INC.,             )
    Plaintiff,             )
                           )
v.                         ) CIVIL ACTION NO. 19-00191-N
                           )
HOGAN ARCHITECTURAL WOOD )
PRODUCTS, LLC, a/k/a HOGAN )
ARCHITECTURAL HARDWOODS )
LLC; M. DAVID HOGAN; BRENT )
UPSHAW; and BLAKE OGILVIE, )
     Defendants.           )

                                     ORDER

      This action came before the Court for a nonjury trial held on November 2, 2020

through November 3, 2020 at which the claim alleged by Overseas Hardwood

Company, Inc. (“OHC”) against Defendants Blake Ogilvie (“Ogilvie”) and Brent

Upshaw (“Upshaw”) was tried. Upon consideration of the arguments and evidence

presented at trial, the parties’ post-trial briefs (Docs. 113, 115), and all other

pertinent portions of the record, the Court makes the following findings of fact and

conclusions of law.

                              I. Procedural History

      OHC initiated this action by filing a complaint against Defendants alleging

fraud, with the latter subsequently removing the suit to this Court. (Doc. 1-1,

modified by Doc. 22). As set forth in the Joint Pretrial Document (Doc. 103), OHC’s

sole claim for relief is that Ogilvie and Upshaw committed fraud by intentionally

misrepresenting their business relationship with Hogan Architectural Hardwoods,
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 2 of 15         PageID #: 1489




LLC (“HAH”) to induce OHC to extend more credit to HAH. Ogilvie and Upshaw deny

any wrongdoing, arguing in the alternative that (1) they did not make any statements

to induce reliance; (2) any reliance would have been unreasonable; and/or (3) their

actions substantially complied with their representations.1 Prior to trial, Defendants

moved for summary judgment (Doc. 91), but the Court denied the motion after full

briefing (Doc. 100).

                                II. Findings of Fact

      The claim in this case arises from a meeting at the Stagecoach Inn in Stockton,

Alabama on June 27, 2018 between Ogilvie, Upshaw, and David Hogan (“Hogan”)

from HAH, and OHC’s representatives: Luckett Robinson, Joey Skinner (“Skinner”),

and Gregory Robinson. (Doc. 110, PageID.992). Luckett Robinson is OHC’s Vice

President of Finance, General Counsel, and chief credit decision maker. (Doc. 110,

PageID.978–79). Gregory Robinson is OHC’s Vice President of Operations, and

Skinner is an OHC salesman. (Doc. 110, PageID.992). The purpose of the meeting

was to discuss Ogilvie and Upshaw’s purported equity investment in HAH. (Doc. 110,

PageID.994).




1 The triable issues of law and fact joined in this matter are confined to those
delineated in the Joint Pretrial Document (Doc. 103), as incorporated in the Pretrial
Order (Doc. 107). To the extent that any party argues for adjudication in its favor of
a triable claim or defense not identified in the Joint Pretrial Document, that
argument is rejected because, as the Court previously explained, the Joint Pretrial
Document “shall constitute the final statement of the issues involved in this action,
govern the conduct of trial, and form the basis for any relief afforded by the Court.”
(Doc. 107, PageID.951).


                                          2
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 3 of 15         PageID #: 1490




       At the meeting, Ogilvie and Upshaw outlined their business experience and

explained how they benefit HAH’s operations. (Doc. 110, PageID.995). Luckett

Robinson then directly asked Ogilvie and Upshaw how much cash they had invested

in HAH. (Doc. 110, PageID.995). Ogilvie and Upshaw responded that they each had

invested $125,000. (Doc. 110, PageID.995; Doc. 110, PageID.1110–11). Following this

exchange, Luckett Robinson asked Hogan about HAH’s present ownership split. (Doc.

110, PageID.995). Hogan explained that he owned 55% of HAH, his father owned

25%, and Ogilvie and Upshaw each owned 10%. (Doc. 110, PageID.995). Ogilvie and

Upshaw further represented to Luckett Robinson that they had contributed $50,000

worth of equipment to HAH to improve its lumber processing capabilities. (Doc. 110,

PageID.996). As a result of Ogilvie and Upshaw’s representations at this meeting,

OHC continued to sell lumber to HAH on credit. (Doc. 110, PageID.997–98).

       OHC’s representatives and Defendants offer conflicting testimony about

whether these statements were made at the Stagecoach Inn meeting. However, the

evidence introduced at trial supports the testimony of OHC’s representatives that

Ogilvie and Upshaw did purport to have an ownership interest in HAH as a result of

their substantial capital contributions:

   •   On May 16, 2018, David Hogan emailed Luckett Robinson that he had taken

       on “two equity partners.” Pl.’s Ex. 4. Upshaw was copied on this email and did

       not dispute this characterization. Pl.’s Ex. 4. In response, Luckett Robinson

       agreed to sell lumber to HAH on credit while expressing a desire to meet and

       discuss HAH’s plan for repaying its debts to OHC. Pl.’s Ex. 4. The exchange




                                           3
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 4 of 15         PageID #: 1491




       precipitated the parties’ June 27, 2018 meeting. Pl.’s Ex. 4; (Doc. 110,

       PageID.991–92).

   •   Shortly after the June 27, 2018 meeting, HAH sent out a press release with

       the following statement: “Founder David Hogan from Hogan Architectural

       Hardwoods (Lafayette, LA) has partnered with Blake Ogilvie and Brent

       Upshaw of BoBu Holdings (Bossier City, LA) to expand and modernize Hogan

       Architectural Hardwoods.” Pl.’s Ex. 10. The release also described the business

       strategy and future of HAH as envisioned by Hogan, Ogilvie, and Upshaw. Pl.’s

       Ex. 10.

   •   Upshaw made further statements to Luckett Robinson after OHC extended

       HAH’s line of credit, claiming that HAH was profitable and that the company

       would soon make payments on its debt. (Doc. 110, PageID.1009–10). Upshaw

       also placed lumber orders with OHC on behalf of HAH. (Doc. 110,

       PageID.1139–40).

   •   Both Ogilvie and Upshaw had HAH email addresses: bogilvie@hoganarchitec

       tural.com and bupshaw@hoganarchitectural.com. Pl.’s Ex. 9. Upshaw used this

       email address to contact Luckett Robinson on the day after their June 27, 2018

       meeting at the Stagecoach Inn regarding a proposed partnership between HAH

       and OHC. Pl.’s Ex. 9. Ogilvie and Hogan were copied on this email via their

       HAH email addresses. Pl.’s Ex. 9.

       Ogilvie and Upshaw made false representations to Luckett Robinson about

their involvement with HAH during the June 27, 2018 meeting. By Ogilvie and




                                           4
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 5 of 15        PageID #: 1492




Upshaw’s own admission, they never invested $125,000 into HAH nor did they

acquire any ownership interest in the company. (Doc. 111, PageID.1290; Doc. 111,

PageID.1349). Rather, Ogilvie and Upshaw invested over $250,000 into Louisiana

Lumber & Timber, LLC (“LL&T”) in the form of cash, guaranties, and in-kind

services. (Doc. 111, PageID.1290; Doc. 111, PageID.1349). However, the only actual

cash invested by Ogilvie and Upshaw was $40,000 from their entity “BOBU Holdings”

into LL&T. (Doc. 111, PageID.1290; Doc. 111, PageID.1349). While Upshaw and

Ogilvie intended to establish LL&T to benefit HAH without assuming any ownership

interest in HAH (Doc. 111, PageID.1218), the particulars of their actual involvement

with HAH was not disclosed to OHC’s representatives while the credit relationship

existed. (Doc. 110, PageID.1016).

      Ogilvie and Upshaw’s representations at the June 27, 2018 meeting induced

OHC to further extend its line of credit to HAH. The purpose of the meeting—OHC’s

need to clarify HAH’s credit situation—was explicitly stated in the email exchange

between Hogan and Luckett Robinson setting up the meeting. Pl.’s Ex. 4. Upshaw

was copied in this email exchange. Pl.’s Ex. 4. Further, Luckett Robinson directly

asked both Ogilvie and Upshaw about their investment in HAH as well as any

ownership interest they may have. (Doc. 110, PageID.995). After Ogilvie and Upshaw

claimed to have invested $250,000 and equipment into HAH in exchange for a

combined 20% ownership interest, Luckett Robinson decided to extend HAH’s line of

credit. (Doc. 110, PageID.995–96). Luckett Robinson testified that if not for these




                                         5
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 6 of 15           PageID #: 1493




representations, OHC would not have extended its line of credit to HAH. (Doc. 110,

PageID.997–998).

       Prior to May 2018, HAH had generally fulfilled the terms of its credit

agreement with OHC. (Doc. 110, PageID.982; Doc. 110, PageID.1107–08). While HAH

did not always pay on time, late payments are commonplace in the lumber business.

(Doc. 110, PageID.1023–24; Doc. 110, PageID.1108). Further, Upshaw explained to

Luckett Robinson that the slow payments from HAH were the result of delayed

collection of funds from its new—and expanding—customer base. (Doc. 110,

PageID.1009–10). After its line of credit was extended, HAH purchased $276,215.28

worth of lumber from OHC between July 18, 2018 and September 6, 2018. Pl.’s Ex.

31. HAH did not, and has not, paid OHC for this lumber. (Doc. 111, PageID.1361).

With HAH’s debt mounting, and without any new payments credited on its existing

debt, OHC discontinued its credit sales to HAH in September 2018. Pl.’s Ex. 31; (Doc.

111, PageID.1358).

                              III. Conclusions of Law

      OHC’s sole claim against Ogilvie and Upshaw is fraud. In order to prove fraud,

OHC must establish that Ogilvie and Upshaw (1) made a false representation, (2) of

a material existing fact, (3) that it reasonably relied upon, and (4) it suffered damage

as a proximate result of the reliance. See Waddell & Reed, Inc. v. United Invest. Life

Ins. Co., 875 So. 2d 1143, 1160 (Ala. 2003). OHC must prove these elements by a

preponderance of the evidence. See Ex parte Gradford, 699 So. 2d 149, 152 (Ala. 1997)




                                           6
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 7 of 15        PageID #: 1494




(noting that the standard of proof in a civil case is generally preponderance of the

evidence).2 The undersigned finds that OHC has met this burden.



A. False Representation

      Ogilvie and Upshaw made false representations to OHC during the June 27,

2018 meeting at the Stagecoach Inn regarding their relationship with HAH. Luckett

Robinson’s credible testimony, as well as testimony from Gregory Robinson and Joey

Skinner, establish that Ogilvie and Upshaw clearly represented that they had each

invested $125,000 in cash as well as $50,000 worth of equipment into HAH in

exchange for a combined 20% ownership interest. The circumstantial evidence in this

case—from Ogilvie and Upshaw’s interactions with Luckett Robinson after the June

27, 2018 meeting to the public statements made about the pair’s relationship with

HAH—supports the testimony of OHC representatives. The evidence reflects that

Ogilvie and Upshaw never invested a combined $250,000 in cash or $50,000 worth of

equipment into HAH, nor did they ever gain an ownership stake in the company.

Although Ogilvie and Upshaw did invest some funds—significantly less than

$250,000 in cash—into LL&T, an entity separate from HAH, this investment was




2 OHC would need to prove, by clear and convincing evidence, that Ogilvie and
Upshaw’s committed fraud “consciously or deliberately” in order to be awarded
punitive damages. Ala. Code § 6-11-20. However, even if these elements are met, an
award of punitive damages is not required. See id. The Court declines to award
punitive damages in this case, making any consideration of whether OHC proved
fraud by clear and convincing evidence unnecessary.


                                         7
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 8 of 15           PageID #: 1495




contrary to the representations made by Ogilvie and Upshaw to OHC. Accordingly,

OHC established the first element of its fraud claim.



B. Material Fact

      Ogilvie and Upshaw’s false representations during the June 27, 2018 meeting

went to a material existing fact: the viability of HAH’s business. “A ‘material fact’ is

a fact that will induce action or inaction by the other party.” Ex parte Dial Kennels of

Ala., Inc., 771 So. 2d 419, 421 (Ala. 1999). The purpose of the June 27, 2018 meeting

at the Stagecoach Inn was for Luckett Robinson, OHC’s chief credit decisionmaker,

to determine the size and nature of the equity investment purportedly made by

Ogilvie and Upshaw in HAH. In turn, Luckett Robinson could gauge the risk of

extending HAH’s line of credit. Luckett Robinson had previously expressed concerns

that HAH lacked sufficient capital and management depth. Pl.’s Ex. 2. Ogilvie and

Upshaw’s false representation about their involvement with HAH went to those

concerns, and induced OHC to extend HAH’s line of credit.3 In a meeting to gauge

the creditworthiness of a business, a purported partner’s investment and ownership




3 Whether Ogilvie and Upshaw knew about Luckett Robinson’s intentions in setting
up the meeting is irrelevant in determining whether their misrepresentations were
material. See Davis v. Sterne, Agee & Leach, Inc., 965 So. 2d 1076, 1091 (Ala. 2007)
(“[A]n innocent misrepresentation is as much a legal fraud as an intended
misrepresentation and the good faith of a party in making what proves to be a
material misrepresentation is immaterial as to the question whether there was an
actionable fraud if the other party acted on the misrepresentation to his detriment.”
(quoting Smith v. Reynolds Metals Co., 497 So.2d 93, 95 (Ala. 1986)).


                                           8
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 9 of 15             PageID #: 1496




status is a material fact. Accordingly, OHC established the second element of its fraud

claim.



C. Reasonable Reliance

         OHC reasonably relied on Ogilvie and Upshaw’s false representation of

material fact in extending HAH’s line of credit. To recover on its fraud claim, OHC

must prove that it reasonably relied on Ogilvie and Upshaw’s misrepresentation. See

Alfa Life Ins. Corp. v. Green, 881 So. 2d 987, 991 (Ala. 2003) (per curiam). This

standard imposes on OHC a “ ‘general duty . . . to read the documents received in

connection with a particular transaction,’ together with a duty to inquire and

investigate.” See AmerUs Life Ins. Co. v. Smith, 5 So. 3d 1200, 1208 (Ala. 2008)

(citations omitted) (quoting Foremost Ins. Co. v. Parham, 693 So. 2d 409, 421 (Ala.

1997)). “Fraud is deemed to have been discovered when the person either actually

discovered, or when the person ought to or should have discovered, facts which would

provoke inquiry by a person of ordinary prudence, and, by simple investigation of the

facts, the fraud would have been discovered.” Id. (quoting Gonzales v. U–J Chevrolet

Co., 451 So. 2d 244, 247 (Ala. 1984)). “The ‘reasonable reliance’ standard . . . will allow

the factfinder [to] determin[e] the issue of reliance based on all of the circumstances

surrounding a transaction, including the mental capacity, educational background,

relative sophistication, and bargaining power of the parties.” Foremost, 693 So. 2d at

421.




                                            9
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 10 of 15        PageID #: 1497




      Here, Ogilvie and Upshaw made definite statements about their capital

contributions to HAH in response to Luckett Robinson’s direct inquiry, allowing OHC

to reasonably rely on these oral statements. Further, Ogilvie and Upshaw’s

statements were supported by their later representations. While HAH was frequently

late in making payments to OHC prior to the credit extension, this practice is common

in the lumber business. HAH’s late payments to OHC do not to make OHC’s reliance

on Ogilvie and Upshaw’s direct, unequivocal statements of investment and partial

ownership unreasonable.4 OHC did not ignore any written contract terms in relying

on Ogilvie and Upshaw’s representations. Also, OHC did not blindly trust Ogilvie and

Upshaw: Luckett Robinson personally met the pair, visited the HAH facility several

times, and reviewed financial information provided by David Hogan. (Doc. 110,

PageID.983); Pl.’s Ex. 3. This level of diligence goes beyond the level of inquiry

required for OHC to reasonably rely on Ogilvie and Upshaw’s unequivocal

representations, even when considering Luckett Robinson’s legal education and

business sophistication. See Parsons & Whittemore Enterprises Corp. v. Cello Energy,

LLC, 615 F. Supp. 2d 1296, 1307 (S.D. Ala. 2009) (“The court is unaware of any

Alabama authority that supports the broad legal rule . . . that parties to an arm's-

length relationship must conduct due diligence before they can reasonably rely on

representations made on the opposite side of the negotiating table.”). Accordingly,

OHC established the third element of its fraud claim.



4 Upshaw even provided an explanation for the late payments in a subsequent email
to Luckett Robinson (Doc. 110, PageID.1009–10), mitigating OHC’s potential
concerns about HAH’s exact relationship with Ogilvie and Upshaw.


                                         10
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 11 of 15        PageID #: 1498




D. Damages

       As a proximate result of Ogilvie and Upshaw’s misrepresentations, HAH

made additional credit purchases from OHC which would ultimately be left unpaid.

After the parties met at the Stagecoach Inn on June 27, 2018, OHC sold HAH an

additional $276,215.28 in inventory before terminating sales on September 6, 2018.

Pl.’s Ex. 31. Luckett Robinson testified that if not for Ogilvie and Upshaw’s

representations about their investment and involvement in HAH, OHC would not

have changed its credit terms with HAH. In other words, but for Ogilvie and

Upshaw’s misrepresentations, OHC would not have lost another $276,215.28 in

inventory to HAH. Ogilvie and Upshaw falsely represented that they injected a

significant amount of capital into HAH while, in reality, they were using a series of

corporations to partiton their more limited capital contributions from HAH’s assets

due to its distressed financial condition. HAH’s subsequent collapse and delinquency

in its obligations to OHC, while foreseeable to Ogilvie and Upshaw, were obfuscated

by the pair’s false representations to OHC at the June 27, 2018 meeting. Accordingly,

OHC established the fourth element of its fraud claim.



E. Ogilvie and Upshaw’s Defenses

      Ogilvie and Upshaw offer three primary defenses to OHC’s fraud claim: (1)

OHC did not rely on their statements; (2) if OHC did rely on their statements, its

reliance was unreasonable; and (3) if Ogilvie and Upshaw did make a representation,

it was not false. These arguments fail.




                                          11
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 12 of 15          PageID #: 1499




      Ogilvie and Upshaw argue that OHC did not rely on any statements they made

in deciding to extend its line of credit to HAH; rather, OHC made this decision before

the June 27, 2018 meeting. In support, Ogilvie and Upshaw point to OHC’s increase

in credit sales to HAH starting in June 2018 prior to the June 27, 2018 meeting.

However, this argument frames OHC’s credit decision too narrowly. While OHC sold

lumber to HAH on credit before meeting Ogilvie and Upshaw, Luckett Robinson

credibly testified that he needed to meet HAH’s purported equity partners face-to-

face to clarify their investment before continuing to make credit sales to the company.

(Doc. 110, PageID.997–998). Even if OHC decided to allow HAH to make larger credit

purchases prior to the June 27, 2018 meeting, Luckett Robinson made clear that the

continued existence of that arrangement depended on Ogilvie and Upshaw’s

representations. (Doc. 110, PageID.994). Luckett Robinson testified that if Ogilvie

and Upshaw had revealed the true nature of their investment and ownership interest

in HAH, OHC would have discontinued making credit sales. Whether OHC extended

HAH’s line of credit before the June 27, 2018 meeting is irrelevant because the fraud

claim focuses on continuing those terms as a result of Ogilvie and Upshaw’s

representations.

      Next, Ogilvie and Upshaw contend that if OHC did rely on statements they

made at the June 27, 2018 meeting, its reliance was unreasonable. Given Luckett

Robinson’s legal experience and sophistication, Ogilvie and Upshaw argue that

merely relying on oral statements made over a brief lunch meeting in making a credit

decision is unreasonable. Ogilvie and Upshaw emphasize that OHC never checked




                                          12
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 13 of 15              PageID #: 1500




their credit, requested financial information, or asked for the documents setting out

the relationship between the pair and HAH. However, Ogilvie and Upshaw fail to cite

any precedent demonstrating that under Alabama law, a party must seek out

evidence to verify an unequivocal statement made in an arms-length transaction. A

similar case from this district found a dearth of precedent to support a requirement

of   additional   due    diligence   to   verify   clear—yet   ultimately    fraudulent—

representations. See Parsons & Whittemore Enterprises Corp., 615 F. Supp. 2d at

1307. Further, Ogilvie and Upshaw’s argument ignores the role that their continued

representations of affiliation with HAH and failure to correct misleading

representations may have had in mitigating concerns OHC had about the precise

nature of their relationship. See supra, Section III.C. Finally, OHC did not rely solely

on Ogilvie and Upshaw’s representations at the June 27, 2018 meeting: Luckett

Robinson previously reviewed HAH’s financial information and visited its facility. See

supra, Section III.C.5

       Ogilvie and Upshaw also argue that if they did make representations about a

specific investment in HAH during the June 27, 2018 meeting, these representations

lined up with their actual investment into HAH. In support, Ogilvie and Upshaw




5 Ogilvie and Upshaw argue that given Luckett Robinson’s legal background, he
should have been familiar with the need for their purported investment to be
memorialized in writing. By not seeking out this writing, Ogilvie and Upshaw
contend that any reliance on their representations is unreasonable. The Court
declines to find that OHC needed to inquire about the specific structure of Ogilvie
and Upshaw’s relationship with HAH given their direct, unequivocal representations
about an investment and ownership interest in the company made at the June 27,
2018 meeting.


                                            13
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 14 of 15         PageID #: 1501




point to their $40,000 contribution to HAH by way of BOBU Holdings, LLC into

LL&T, as well as their contributions in the form of in-kind services and personal

guarantees on loans issued to HAH. (Doc. 111, PageID.1290; Doc. 111, PageID.1349).

However, these contributions stand in stark contrast to the unequivocal

representations made by Ogilvie and Upshaw at the June 27, 2018 meeting. In

response to Luckett Robinson’s direct inquiry, Ogilvie and Upshaw claimed to have

invested a combined $250,000 into HAH in addition to $50,000 worth of equipment.

(Doc. 110, PageID.995). The actual combination of $40,000 and non-cash benefits

afforded to HAH by Ogilvie and Upshaw through a shifting screen of corporations

cannot be reasonably construed as substantial compliance with the representations

made at the June 27, 2018 meeting.



                                  IV. Conclusion

      In accordance with the foregoing analysis, the Court finds in favor of Plaintiff

Overseas Hardwood Company, Inc., and against Defendants Brent Upshaw and

Blake Ogilvie, on the fraud claim asserted in the complaint in the following amount:

Brent Upshaw and Blake Ogilvie are jointly and severally liable for compensatory

damages to OHC in the amount of $276,215.28,6 along with post judgment interest




6 “Damages are not apportioned among joint tort-feasors in Alabama; instead, joint
tort-feasors are jointly and severally liable for the entire amount of damages
awarded.” Matkin v. Smith, 643 So. 2d 949, 951 (Ala. 1994) (citing Buchanan v.
Collier, 555 So.2d 134 (Ala. 1989)).


                                         14
Case 1:19-cv-00191-N Document 117 Filed 03/16/21 Page 15 of 15     PageID #: 1502




at the rate set by 28 U.S.C. § 1961. Judgment will be entered separately pursuant

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 16th day of March 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE




                                       15
